Title: Thomas Jefferson to William P. Martin, 4 September 1812
From: Jefferson, Thomas
To: Martin, William P.


          Sir Poplar Forest Sep. 4. 12.
          In the suit of Samuel Scott against Harrison & myself for the lands adjoining him which you resurveyed for me I have recieved a Commission for taking depositions, and have appointed Wednesday next the 9th inst. to meet at mr Claxton’s on the lands of Yancey & Bradford, formerly a part of this tract, at 10. aclock in the forenoon, for that purpose. I must request the favor of your attendance there as a witness to prove some things which passed at the resurvey; as also to prove that the signature of Richard Stith to the paper now inclosed is of his handwriting. I have several papers of his writing of a little before the period of his death. but the one now inclosed of upwards of 40. years ago, was written when he was young, and differs a little from his signatures which I possess. the body of the paper was written by Donald. as you possess Stith’s records, you can compare this signature with his handwriting at every period and say whether you believe it to be his. the original entry in the clerk’s office being not to be found there, the receipt for the sale of it is the best evidence which can now be produced, and the paper consequently of such importance as to require particular care. you will be pleased to bring it with you on Wednesday, when I shall be able to get it proved by mr Steptoe also. I have also a letter of mr Scott’s which it will be material to prove. if you have any of his writing, be so good as to bring it with you as proof by comparison of hands. I inclose you also the letter I recieved from you in May, and will thank you to copy from it Scott’s entry of 1789 on a separate paper, duly certified, because I must file that entry as an exhibit, separately, the other parts of the letter not being necessary to be filed. I have marked the particular entry in the margin. you will be so good as to return me the letter when we meet.Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        